Citation Nr: 1642226	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's spontaneous pneumothorax residuals.  

2.  Entitlement to an initial compensable disability evaluation for the Veteran's spontaneous pneumothorax scar residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1974 to August 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Togus, Maine, Regional Office which granted a separate noncompensable disability evaluation for the Veteran's spontaneous pneumothorax scar residuals; effectuated that award as of October 26, 2011; and denied an increased evaluation for his spontaneous pneumothorax residuals.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

In his April 2013 Appeal to the Board (VA Form 9), the Veteran advanced that "my collapsed lungs [are] making the COPD worse than it should be."  The Veteran's written statement may be reasonably construed as an informal claim of entitlement to service connection for COPD.  The issue of service connection for a pulmonary disorder to include chronic obstructive pulmonary disease (COPD) has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Spontaneous Pneumothorax Residuals

The Veteran asserts on appeal that the record supports assignment of at least a 60 percent evaluation for his spontaneous pneumothorax residuals.  
Initially, the Board finds that the referred issue of service connection for a pulmonary disorder to include COPD and the certified issue of an evaluation in excess of 30 percent for the Veteran's spontaneous pneumothorax residuals are inextricably intertwined given the nature of their symptomatologies.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The Veteran was last afforded a VA examination which addressed his service-connected pulmonary disorder in May 2012.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the nature of the Veteran's contentions and the passage of more than four years since the last VA examination, the Board concludes that further VA pulmonary evaluation is necessary.  

Clinical documentation dated after June 2012 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Spontaneous Pneumothorax Scar Residuals

The Veteran contends that his spontaneous pneumothorax scar residuals warrant assignment of an initial compensable evaluation as they are productive of significant disfigurement.  

In his April 2013 Appeal to the Board (VA Form 9), the Veteran advanced that it is "very embarrassing to be sewn from armpit to armpit."  

The Veteran has not been afforded a VA scar examination which encompasses color photographs of the Veteran's significant chest scarring.  Such photographs would be helpful in assessing the Veteran's contentions as to the disfigurement associated with his service-connected post-operative scarring.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected spontaneous pneumothorax residuals since June 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after June 2012.  

3.  Schedule the Veteran for a VA pulmonary examination to assist in determining the current nature and severity of the Veteran's spontaneous pneumothorax residuals.  The examiner should express an opinion as to the impact of the Veteran's spontaneous pneumothorax residuals upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Schedule the Veteran for a VA skin examination to assist in determining the current nature and severity of the Veteran's spontaneous pneumothorax scar residuals.  Color photographs of the scars should be taken.  The examiner should express an opinion as to the impact of the Veteran's spontaneous pneumothorax scar residuals upon his vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Adjudicate the referred and intertwined issue of service connection for a pulmonary disorder to include COPD.  The Veteran should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a notice of disagreement and a substantive appeal as to the issue referred above to the AOJ for adjudication.  

6.  Then readjudicated the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

